EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies that the annual report on Form 10-K of Ascend Acquisition Corp. (“the Registrant”) for the year ended December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Dated:March 25, 2010 /s/ Don K. Rice Don K. Rice Chairman of the Board, Chief Executive Officer, President and Treasurer (Principal executive and financial officer)
